Citation Nr: 0948065	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on April 15, 2009, is warranted.

2.  Entitlement to service connection for depression, 
including as secondary to service-connected excision of mass 
from distal left thigh and left knee disability.

3.  Entitlement to service connection for a low back 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

4.  Entitlement to service connection for a bilateral hip 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

5.  Entitlement to service connection for a right knee 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a low back 
condition, bilateral hip condition, right knee condition, and 
depression, each including as secondary to service connected 
left thigh and knee disabilities.

In June 2008, the Board remanded the present matter for 
additional development and due process concerns.  In April 
2009, the Board issued a decision addressing the claims.  

The issues of entitlement to service connection for 
depression, a low back condition, a bilateral hip condition, 
and a right knee condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 15, 2009, the Board issued a decision denying 
entitlement to service connection for depression, a low back 
condition, a bilateral hip condition, and a right knee 
condition.

2.  Additional medical evidence relevant to the issues in the 
April 15, 2009 Board decision was submitted by the Veteran 
and was received by the Board the same day the Board decision 
was rendered. 


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on April 
15, 2009 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 15, 2009, the Board issued a decision denying 
entitlement to service connection for depression, a low back 
condition, a bilateral hip condition, and a right knee 
condition.

On April 15, 2009, the Board received additional medical 
evidence from the Veteran via the RO that was relevant to the 
issues on appeal.  No waiver was attached to the medical 
evidence.  This evidence was not associated with the 
Veteran's claims folder at the time of the April 15, 2009, 
decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The relevant medical 
evidence was received by the Board on the same day that a 
decision was rendered.  In order to assure due process, the 
Board has decided to vacate the April 2009 decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issue set forth above 
will be considered de novo.


ORDER

The Board's decision of April 15, 2009, is hereby vacated.


REMAND

Following the issuance of the August 2008 Supplemental 
Statement of the Case (SSOC), new records were added to the 
claims file that are relevant to the Veteran's claims for 
service connection for depression, a low back condition, a 
bilateral hip condition, and a right knee condition that the 
RO has not considered.  The Veteran did not waive initial 
consideration by the RO.  The Veteran submitted VA medical 
records dated in October 2008.  There is no SSOC, however, 
that considers this additional evidence.  On remand, the 
additional evidence must be considered by the RO.  38 C.F.R. 
§§ 19.37, 20.1304.


Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for service 
connection for depression, a low back 
condition, a bilateral hip condition, and 
a right knee condition, with application 
of all appropriate laws and regulations 
and consideration of all information and 
evidence obtained since the issuance of 
the August 2008 SSOC.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


